DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/04/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney, Vanessa Prerez-Ramos, on 2/24/2021.

The application has been amended as follows: 
1.    (Currently Amended) A stereoscopic image display device comprising: 
a display panel;
an optical element; and 
a circularly polarizing plate,

the optically-anisotropic layer has a liquid crystal alignment pattern in which a direction of an optical axis derived from the liquid crystal compound changes while continuously rotating along at least one in-plane direction of the optically-anisotropic layer,
the optically-anisotropic layer causes a part of a circularly polarized light component incident into the optically-anisotropic layer among light components emitted through a plurality of pixels of the display panel to advance in a direction different from a direction in which the part of the circularly polarized light component is incident, 
the optically-anisotropic layer is formed of a cured layer of the composition including the liquid crystal compound, and
the liquid crystal alignment pattern of the liquid crystal compound is immobilized in the optically-anisotropic layer.
2.    (Currently Amended) A stereoscopic image display device comprising: a display panel that emits circularly polarized light; and
an optical element,
wherein the optical element includes an optically-anisotropic layer that is formed of a composition including a liquid crystal compound,
the optically-anisotropic layer has a liquid crystal alignment pattern in which a direction of an optical axis derived from the liquid crystal compound changes while continuously rotating along at least one in-plane direction of the optically-anisotropic layer,

the optically-anisotropic layer is formed of a cured layer of the composition including the liquid crystal compound, and
the liquid crystal alignment pattern of the liquid crystal compound is immobilized in the optically-anisotropic layer.

Reasons for allowance
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 1. In addition, Cho US 2016/0275884, Escuti US 2016/0011353, Nakao US 2016/0195660, Jeon US 2014/0247487 and Baek US 2018/0204375 taken along or in combination, at least fails to disclose or suggest the claim limitations of “the optically-anisotropic layer is formed of a cured layer of the composition including the liquid crystal compound, and the liquid crystal alignment pattern of the liquid crystal compound is immobilized in the optically-anisotropic layer” along with other claim limitations. Claims 3,5-7,9-11 and 13-19 are depended on claim 1 so they are allowable for the same reason.
Regarding claim 2, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 2. In addition, Cho US 2016/0275884, Escuti US 2016/0011353, Nakao US 2016/0195660, Jeon US 2014/0247487 and Baek US 2018/0204375 taken along or in combination, at least fails to disclose or suggest the claim limitations of “the optically-anisotropic layer is formed of a cured layer of the composition including the liquid crystal compound, and the liquid crystal alignment pattern of the liquid crystal compound is immobilized in the optically-anisotropic layer” along with other claim limitations. Claims 4,8 and 20 are depended on claim 2 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIA X PAN/Primary Examiner, Art Unit 2871